Fourth Court of Appeals
                                       San Antonio, Texas
                                             January 20, 2021

                                           No. 04-21-00005-CV

                  IN RE CROSS INTEGRATED TRANSPORT, LLC, Relator

                                    Original Mandamus Proceeding 1

                                                  ORDER

        Relator’s petition for writ of mandamus is DENIED.

        It is so ORDERED on January 20, 2021.



                                                                    _____________________________
                                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of January, 2021.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2018CI20120, styled Gabriel Garcia, Jonathan Elswood, and Ronald Smith
v. Benigno Alvarez, D/B/A Alvarez Trucking, Luis Enrique Cabrera Martinez, and Cross Integrated Transport, LLC,
pending in the 225th Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga presiding.